Title: To James Madison from John Gavino, 11 February 1803
From: Gavino, John
To: Madison, James


					
						No. 112
						Sir
						Gibraltar 11th. feby. 1803
					
					I have not been honord with any of yours since my last Communication No. 111 to which please be referrd.
					I have no late accounts of Commodor Morris,  the Constellation proceeded a few days ago for the U. S.
					The Adams now here, and the Commander of the Moorish ship in question with a Crew from Tetuan is Expected to take her away.  Mr: Wyk the swedish Consul is now here and is to go to the Emperour.
					I now inclose you a letter just recieved from Consul OBrion of Algiers dated 23d. Novr. last to which referr.  The Portuguese Squadron that were off that Port is now here.
					A few days ago arrived from Portsmouth the British ship of Warr Dunegal of 80 Guns—Commanded by Sir R. Straughan with dispatches for this Place and proceeded with others for Malta and the fleet,  Reports by her were that four others was to follow.  Lately arrived from the fleet in Sicily the British Ships of the Line Renown Dragon and Monmouth for Provisions and to be refitted, will return to said fleet in a few days.  From them I learnd a Squadron of Tripolin Cruisers had been on the Coast of Sicily some time ago.
					My next will accompany the last Six Months arrivals of 1802.  I have the honor to be with respect, Sir Your most obedt. & hume. Servt.
					
						John Gavino
					
					
						A french ship of War from the East now two days in sight bound to the westward.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
